Citation Nr: 1633969	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an alcohol abuse disorder.

9.  Entitlement to service connection for acid reflux.

10.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1965 to April 1968.  The Veteran was awarded the Vietnam Service Medal with Fleet Marine Force Combat Operations Insignia and the Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In its August 2013 rating decision, the RO treated the Veteran's claim for diabetes mellitus as a petition to reopen.  However, shortly after the November 2002 rating decision that denied the Veteran's original claim for diabetes mellitus, the RO obtained and associated with the record the Veteran's complete service personnel record.  VA regulations provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) (2015) is not required for reconsideration, and the Board may adjudicate the Veteran's claim for service connection for diabetes mellitus as an original claim rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2015).  

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claims for diabetes mellitus and related disabilities, additional medical clarification is required.  The May 2013 VA examiner indicated that the Veteran's diabetes mellitus was less likely than not Type II but rather Type I, explaining that the Veteran's overall picture was consistent with pancreatic insufficiency due to alcohol use and possibly Type I diabetes.  However, VA medical records dated after the May 2013 VA examination report still note diagnoses of Type II diabetes.  See, e.g., September and October 2013 VA medical records.  Moreover, an April 2014 VA medical note indicates a diagnosis of Type II diabetes mellitus requiring insulin, but added that the Veteran "functionally has Type I diabetes mellitus."  Additionally, in a January 2015 submission, the Veteran's representative asserted that the Veteran's diabetes or pancreatic insufficiency may be due to the Veteran's exposure to environmental toxins while stationed at Camp Lejeune.  See January 2015 Appellate Brief, pg. 3.  To date, no opinion has addressed the newly raised Camp Lejeune theory of causation.  Thus, remand is warranted to obtain additional medical clarification.  

As the Veteran's claim for diabetes mellitus is being remanded, the related claims for erectile dysfunction, peripheral neuropathy of the bilateral upper and lower extremities, hypertension, and a kidney disorder must also be remanded.  

With respect to the Veteran's claim for an acquired psychiatric disorder, the May 2013 VA examination report noted a diagnosis of alcohol dependence in full remission.  However, a January 2013 VA medical record noted a diagnosis of cognitive disorder, not otherwise specified, mild.  The May 2013 VA examiner did not address this diagnosis.

Furthermore, the examiner observed that the Veteran had no mental health history during service.  However, a June 1965 service treatment record shows that the Veteran was seen for blackouts and nervousness.  Additionally, he reported being told by a chaplain to see a psychiatrist in Long Beach.  It is unclear whether the Veteran sought private psychiatric care or received treatment from a military provider.  VA's Adjudication Procedure Manual states that service treatment records do not include clinical records and mental health records.  See M-21, Part III, Subpart iii, Chapter 2, Section A, Topic 1, e.  Thus, in-service psychiatric treatment records may exist that have yet to be associated with the claims file.  A separate note on the same service treatment record indicated that the Veteran's commanding officer was to be contacted with regard to the Veteran's financial problems.  The significance of this latter note is unclear.  Nevertheless, as it appears there may be outstanding records and additional diagnoses that require further attention, the Veteran's claim should be remanded for further development.

The Veteran has asserted that his alcohol abuse disorder, acid reflux, erectile dysfunction, and hypertension are related to his acquired psychiatric disorder.  As such, these claims must be remanded as well pending the additional development of the Veteran's acquired psychiatric disorder claim.  

With regard to the Veteran's claim for an alcohol abuse disorder, the Board notes that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105, 1110 (West 2014) either for a primary drug abuse disability incurred during service or for any secondary disability that resulted from primary drug abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of a service-connected disability.  However, such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.

VA's General Counsel has confirmed that direct service connection for a disability that is a result of a Veteran's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

Lastly, in November 2013 the Veteran submitted a compact disc containing VA medical records dating from the mid-1990s to September 2013.  The records on the disc have not been associated with the electronic claims file.  As it is likely the Veteran's claims file will be scanned into VBMS upon remand, the contents of the disc should be uploaded to the Veteran's Veterans Benefits Management System (VBMS) file.  Relatedly, the most recent VA medical records on file are dated in June 2014.  As the Board is remanding these claims for further development, outstanding VA medical records from June 2014 to present should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Upload the contents of the November 2013 CD to the Veteran's VBMS file.

2.  Request in-service psychiatric treatment records through official sources.  If additional information is needed from the Veteran to request such records, the Veteran should be asked to provide it.  All efforts to obtain such records should be documented in the claims file.  If the requested records do not exist or cannot be obtained, the Veteran should be notified of such.

3.  Take appropriate action to obtain VA treatment records, dating from June 2014 to present, relating to the Veteran's treatment for his claimed disabilities.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims, to include any possible sources of private psychiatric treatment during or since service.

5.  After the previous steps have been completed to the extent possible and any requested records have been associated with the claims file, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately December 2012.

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include the Veteran's reported blackouts and nervousness in June 1965.

c)  For PTSD, if diagnosed and any claimed stressor relates to a fear of hostile military or terrorist activity, state whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD and, if so, support the diagnosis of PTSD under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS IV.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

The entire claims file must be reviewed in conjunction with the examination, including but not limited to the treatise evidence submitted by the Veteran in September 2013, the Veteran's lay statements including his submissions received by VA in January 2013, as well as any subsequent evidence and argument submitted by the Veteran and his representative.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, schedule the Veteran for a VA examination concerning his claimed diabetes mellitus disability.  Any indicated studies or diagnostic tests should be performed.  Following physical examination of the Veteran and review of his pertinent medical history and lay statements, the examiner should provide an opinion on the following:  

a.  State whether the Veteran's diabetes mellitus is Type I or Type II.  Please provide a thorough explanation for your conclusion.  

b.  State whether it at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus and any related disabilities had their onset during a period of active service, or are otherwise related to the Veteran's active service, to include presumed exposure to Agent Orange and presumed exposure to contaminated water while stationed at Camp Lejeune in June 1967.

The entire claims file must be reviewed in conjunction with the examination, including but not limited to the Veteran's lay statements including his December 2012 claim, as well as any subsequent evidence and argument submitted by the Veteran and his representative.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  The examiner should comment on the October 2002 VA medical opinion indicating that the Veteran's diabetes "may certainly be secondary" to the Veteran's presumed Agent Orange exposure.  

The underlying reasons for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, the examiner should offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  The AOJ must review the clinicians' reports (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, undertake any additional development deemed warranted based upon the results of the VA psychiatric and diabetes mellitus examination reports, and then readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




